MILLER, Judge.
Plaintiff appellee, Jesse Johnson, moves to dismiss the appeal of defendant appellant, Dave L. Pearce, Commissioner of the Louisiana Department of Agriculture, contending that Constitution of 1921 Article 7, Section 10, as amended, grants jurisdiction over this appeal to the Supreme Court. We transfer the appeal.
Johnson brought this action for damages allegedly resulting from defendant having “quarantined” Johnson’s cattle for brucel-losis testing under LSA-R. S. 3 ¡2221(A) and 3:2223. Judgment was rendered March 18, 1974, awarding $7,500 damages with legal interest from date of judicial demand. The judgment declared LSA-R. S. 3 ¡2221(A) and 3:2223 unconstitutional. Defendant appellant timely perfected a sus-pensive appeal to this court.
Appellant contends that the appeal is based upon a money judgment which addresses itself to the jurisdiction of this court. The money judgment in this case is bottomed on the holding that a state law is unconstitutional. This removes the case from our jurisdiction.
Article 7, Section 10, as amended, provides in part that:
“The following cases only shall be ap-pealable to the Supreme Court:
******
(2) Cases in which an ordinance of a parish, municipal corporation, board or subdivision of the state, or a law of this state has been declared unconstitutional;
The Supreme Court has exclusive appellate jurisdiction over this appeal. The case is transferred to the Supreme Court. LSA-C.C.P. art. 2162; Jefferson Parish School Board v. Jefferson Parish Democratic Executive Committee, 246 La. 51, 163 So.2d 348 (1964), and Pearce, Commissioner of Agriculture v. Stanford, 243 So.2d 855 (La.App. 3 Cir. 1971).
It is ordered that this appeal be transferred to the Supreme Court. The transcript is being mailed this date to the Supreme Court. If the Supreme Court’s filing fee is not paid (to the Supreme Court) within ten days from this date, the appeal shall stand dismissed.
Appeal transferred to the Supreme Court.